J-S39015-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ALEX H. PIERRE,                             IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellant

                  v.

MP CLOVERLY PARTNERS, LP,

                       Appellee                  No. 1677 EDA 2014


            Appeal from the Judgment Entered April 29, 2014
          In the Court of Common Pleas of Philadelphia County
         Civil Division at No(s): February Term, 2012, No. 1903



ALEX H. PIERRE,                             IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellant

                  v.

POST COMMERCIAL REAL ESTATE,
ET AL.

                       Appellee                  No. 1678 EDA 2014


            Appeal from the Judgment Entered April 29, 2014
          In the Court of Common Pleas of Philadelphia County
         Civil Division at No(s): December Term, 2010, No. 384


BEFORE: BOWES, OTT AND MUSMANNO, JJ.

MEMORANDUM BY BOWES, J.:                   FILED SEPTEMBER 08, 2015
J-S39015-15



       In these consolidated appeals, Alex H. Pierre, Esquire,1 appeals from

the judgment entered on the verdict in his favor in the amount of $415

against MP Cloverly Partners, L.P. (“Cloverly”) individually for breach of

contract and in the amount of $200 against Cloverly and Post Commercial

Real Estate Corporation (“Post”) collectively for their violation of the

Landlord Tenant Act.2          Appellant asserts that the damage awards are

inadequate and challenges the defense verdicts in favor of Nancy Wasser,

Esquire, Cloverly, and Post (collectively referred to as “Appellees”), as to his

remaining counts of tortious interference with a contract and an alleged

violation of the Unfair Trade Practices and Consumer Protection Law (the

“consumer protection law”), respectively. Appellant filed with this Court an

application for leave to substitute his certificate of compliance pursuant to

Pa.R.A.P. 2135(d). We deny Appellant’s application, and affirm.

       Commencing in 1993, Appellant rented an apartment at 437 West

School House Lane in Philadelphia.             Cloverly purchased the building and

____________________________________________


1
  Appellant, who appeared pro se throughout these proceedings, was
suspended from practicing law in Pennsylvania prior to the date he initiated
the original lawsuit and his license had not been reinstated as of the date of
the jury trial.
2
  Although the praecipe to enter judgment on the verdict misstates the
amount of the jury award as $600, the certified record confirms that the
verdict was for $615.     Specifically, the jury awarded Appellant $415
damages for the breach of contract committed by Cloverly and $200
damages for Post and Cloverly’s violation of the Landlord Tenant Act.



                                           -2-
J-S39015-15



began renovations during 2008. Cloverly designated Post as its agent and

property manager for the building. Appellant failed to pay his rent for July,

August, and September of 2008. Cloverly subsequently filed for an eviction

in the landlord-tenant division of Philadelphia Municipal Court. During those

proceedings, Attorney Wasser represented Cloverly.

     The municipal court found in Cloverly’s favor and awarded Cloverly

possession of the premises.      However, the municipal court prohibited

Cloverly from beginning eviction proceedings before November 30, 2008 and

entered a judgment in Appellant’s favor for abated rent. Appellant failed to

appeal this ruling, and on November 6, 2008, Cloverly filed a writ of

possession. Appellant was served with this writ on November 13, 2008. The

next day, Appellant sent a money order for the November rent to Post at its

corporate office. On November 17, 2008, Appellant submitted two additional

money orders to Post, which he later testified were intended to be his rental

payments for December 2008 and January 2009.             Post accepted the

payments but failed to inform either Cloverly or Attorney Wasser that they

had been received.

     Meanwhile, on November 21, 2008, Attorney Wasser signed and filed

the writ of possession for the unit. As a result, Post evicted Appellant from

his apartment on December 8, 2008.         Though the Philadelphia County

Sheriff, who was present to assist with the eviction, had informed Appellant

that he had one hour (until 1:00 p.m.) to gather his belongings and leave

                                    -3-
J-S39015-15



the premises, Post representative Dawn Rodgers gave Appellant until five

p.m. to remove what he could. Ms. Rodgers also returned the money order

for the January 2009 rental payment.           Appellant removed some of his

property from the apartment on the date of the eviction but failed to attempt

to retrieve any more of his possessions until January 8, 2009.

      Appellant commenced his original action on December 7, 2010, by

filing a complaint against Post, Attorney Wasser, and her law firm Nancy

Wasser and Associates (the “law firm”). He raised the following claims: (1)

breach of contract against Post; (2) tortious interference with contract

against Attorney Wasser and the law firm; (3) violation of Philadelphia Code

against all defendants; (4) wrongful use of civil proceedings against Post,

Attorney Wasser, and the law firm; and (5) abuse of process against Post,

Attorney Wasser, and the law firm. Appellant subsequently requested leave

to amend his complaint to add, inter alia, Cloverly as a defendant so that he

could assert claims against it for breach of contract, unfair trade practices,

and a violation of the Landlord Tenant Act.       His amended complaint also

sought to add the following factual allegations: (1) that Post had acted as

Cloverly’s agent; (2) that Nancy Rodgers and Attorney Wasser had acted as

Post’s agents; and (3) that after his eviction, he had contacted both Ms.

Rodgers and Attorney Wasser in order to find out when he could remove his

remaining property from the apartment.         Lastly, Appellant desired to add

claims   against   Appellees   sounding   in    fraud,   conversion,   fraudulent

                                    -4-
J-S39015-15



misrepresentation, negligent misrepresentation, negligence, and unfair trade

practices.   The motion was denied, and on July 21, 2011, Post, Attorney

Wasser, and the law firm filed a motion for judgment on the pleadings,

which the trial court granted, and dismissed Appellant’s claims with

prejudice on August 26, 2011.

      This Court affirmed in part, reversed in part, and remanded for further

proceedings.    Pierre v. Post Commercial Real Estate, 64 A.3d 290

(Pa.Super 2013) (unpublished memorandum). Specifically, we held that the

trial court erred in failing to permit Appellant to amend the complaint to add

breach of contract, unfair trade practices, and a violation of the Landlord

Tenant Act against Cloverly. We also concluded that the trial court erred in

barring factual allegations that Ms. Rodgers and Attorney Wasser were

agents of Post and that Post was an agent of Cloverly. Thus, we vacated the

order granting judgment on the pleadings and reversed the order denying

Appellant’s leave to amend. We directed that, upon remand, Appellant could

file an amended complaint adding Cloverly as a defendant in the case

against Post, Attorney Wasser, and the law firm and to add the above

referenced allegations of agency.   However, having found that Appellant’s

proposed revisions for claims sounding in fraud, negligence, conversion, and

wrongful retention of property were barred by the statute of limitations, we

denied these amendments.      We also affirmed the trial court’s decision to

preclude as time barred the claims that Cloverly and Post wrongfully

                                    -5-
J-S39015-15



retained his personal property.   None of the parties filed a petition for an

allowance of appeal.

      Prior to the ensuing jury trial against Appellees, on September 16,

2013, a motions court granted Appellant’s motion for partial summary

judgment. It found, as a matter of law, that a new contract existed between

Appellant and Cloverly covering November and December 2008 and that

Cloverly breached the agreement by executing the writ of possession that it

obtained in the interim.    The jury trial began on November 22, 2014.

Appellant leveled four claims against Appellees.    The first claim was that

Cloverly had breached its contract with him and the second one was that

Cloverly and Post had violated the Landlord Tenant Act as a result of his

eviction on December 8, 2008. His third claim was against Attorney Wasser

for tortious interference with the contract between Cloverly and himself,

which he asserted existed as a result of Post’s acceptance of the rental

payments for November and December 2008. Finally, Appellant accused all

of the Appellees of violating the consumer protection law.

      An eight-member jury panel, with two alternates, originally convened.

However, the court excused one alternate prior to the start of testimony due

to a scheduling conflict with her daughter’s graduation.     No evidence was

admitted on November 27, 2013, the third day of trial, because Appellant

failed to report to court after allegedly being struck by an automobile on his

way to the courthouse. On the same day, two more jurors were dismissed.

                                    -6-
J-S39015-15



Although those dismissals were not immediately noted on the record, the

trial court brought attention to the reduction in open court at the beginning

of the resumption of Monday’s testimony on December 2, 2013.3 See N.T.,

12/2/13, at 7. Significantly, Appellant did not object to the dismissal of two

jurors in his absence or to proceeding with a seven-member-jury. However,

two days later, immediately before closing arguments, Appellant requested a

sidebar and challenged for the first time the number of jurors.           The trial

court responded that it had advised Appellant of the jurors’ removal earlier

in the week without objection.          Appellant moved for a mistrial, which the

trial court denied.

       Prior to the jury’s deliberation, the trial court instructed the jury that it

had already been determined that Cloverly breached the November-

December 2008 contract and that Post and Cloverly violated the Landlord

Tenant Act by evicting Appellant after accepting two month’s rent. The jury

was also instructed to decide if Attorney Wasser was liable for tortious

interference, whether one or more Appellees violated the consumer

protection law, and to determine any damages as to all claims.                  On
____________________________________________


3
  The trial court accurately observed that Philadelphia Civil Rule 1007.2
directs that jury trials must start with eight jurors and can continue so long
as six remain in service. Trial Court Opinion, 12/30/14, at 7. See also
Ottavio v. Fibreboard Corp., 617 A.2d 1296, 1299 (Pa.Super. 1992)
(since Rule 1007.2 only guarantees verdict of at least six jurors, “it was not
error for the trial court to proceed with seven jurors after one of the original
eight jurors had been excused because of illness”).



                                           -7-
J-S39015-15



December 4, 2013, the jury concluded that Appellees had not violated the

consumer protection law and that Attorney Wasser had not tortiously

interfered with the November-December 2008 contract between Appellant

and Cloverly. It awarded Appellant $415 in damages for Cloverly’s breach of

contract and $200 in damages for Post and Cloverly’s violation of the

Landlord-Tenant Act.

      Appellant filed post-trial motions on December 16, 2013, seeking

J.N.O.V or a new trial, but since neither party was able to file their post-trial

briefs within the window allowed by Pa.R.C.P 227.4(1)(b), the motions were

denied by operation of law on April 15, 2013. On April 29, 2014, Appellees

filed a praecipe to enter judgment on the verdict. Appellant filed a timely

appeal on May 15, 2014, from the judgment entered on the verdict and

complied with the trial court’s order to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).           The trial court

issued its Rule 1925(a) opinion, and the matter is ready for our review.

      At the outset, we address Appellant’s application for leave to substitute

a revised certificate of compliance pursuant to Pa.R.A.P. 2135(d) for the

certificate of compliance he purported to submit by way of his reply brief in

contravention of the rule. As both of the certificates are defective, we deny

Appellant’s motion for substitution.

      Pennsylvania Rule of Appellate Procedure 2135 limits the length of a

principal brief to 14,000 words, and when the principal brief exceeds thirty

                                       -8-
J-S39015-15



pages, the appellant must certify with the appellate court that the brief

complies with the word limitation. Specifically, Rule 2135 provides,

       A principal brief shall not exceed 14,000 words and a reply brief
       shall not exceed 7,000 words . . . A party shall file a certificate
       of compliance with the word count limit if the principal brief is
       longer than 30 pages or the reply brief is longer than 15 pages
       when prepared on a word processor or typewriter.

Pa.R.A.P. 2135(a)(1);4        see also         Pa.R.A.P. 2135(d)   Certification of

compliance (“Any brief in excess of the stated page limits shall include a

certification of compliance that the brief complies with the word count limits.

The certification may be based on the word count of the word processing

system used to prepare the brief.”).

       Instantly, Appellant’s principal brief totaled fifty-four pages,5 and

therefore he was required to file a certificate of compliance with this Court

pursuant to Rule 2135.6 Appellant failed to file that document with his brief,

____________________________________________


4
  Appellant’s brief was due March 30, 2015; thus, we examine the version of
the rule that became effective February 28, 2015. We observe, however,
that since the 2015 revisions are organizational and stylistic rather than
substantive, they do not affect our review beyond our references to the
updated alphanumeric designations of the rule’s sub-paragraphs.
5
  Appellant also violated Pa.R.A.P. 124(a)(4) by utilizing 12-point font in the
text of his brief. Had he used 14-point font for the text, the minimum size
permitted under the rule, the principal brief would have exceeded sixty-
seven pages.
6
 Despite Appellant’s concerted efforts to circumvent the application of Rule
2135, remarkably, he failed to petition this Court for leave to file a
nonconforming brief that exceeds the word limitation. His attempt to avoid
(Footnote Continued Next Page)


                                           -9-
J-S39015-15



which exceeded the limit by 3,004 words. He initially sought to remedy his

misstep by attaching a purported certification to his reply brief and asking

this Court to treat it as annexed to his primary brief in compliance with Rule

2135(d).      However,        that   certification,    which   was   procedurally     and

substantively defective,7 did not certify Appellant’s compliance with the Rule

2135 or request permission to exceed the word limit.                 Instead, Appellant

verified that he exceeded the restriction and used the reply brief as a

platform to assert a litany of reasons why we should treat the brief as

substantially compliant with the rule.

      Thereafter, Appellant filed           the     instant application for   leave    to

substitute the defective certification that he affixed to his reply brief with a

new, albeit equally defective, certificate of compliance that invokes the

16,500 word limit that applies to cross appeals under Pa.R.A.P. 2136. See

Rule 2135(a)(2).         Appellant concedes the obvious fact that the instant

matter does not involve cross appeals and that his brief nevertheless would

exceed that increased limit. However, equating his consolidated appeal with

                       _______________________
(Footnote Continued)

Rule 2135 after the fact is procedurally incorrect. DeMasi v. DeMasi, 530
A.2d 871, 874 n.1 (Pa.Super. 1987) (“Wife's preamble requesting this
court's indulgence in studying her lengthy brief is procedurally incorrect;
parties shall present a motion for leave of court to file briefs exceeding
maximum length.”).
7
  An appellant may not use a reply brief to raise new issues or remedy
issues raised but inadequately developed in the principal brief.
Commonwealth v. Fahy, 737 A.2d 214, 218 n.8 (Pa. 1999).



                                           - 10 -
J-S39015-15



a   cross    appeal,    Appellant   advances    the   innovative   argument   that

consolidation necessitates that we allot him a 28,000 word-limit, i.e., double

the 14,000 word limit that is typically applicable to principal briefs. Thus, by

Appellant’s reasoning, his bloated fifty-four paged principal brief satisfied

Rule 2135 by approximately 11,000 words.              For the following reasons,

however, we disagree and deny Appellant’s application for leave to file the

substitute certification of compliance for the faulty certificate he attached to

his reply brief.

      Stated plainly, Appellant’s rationale is faulty.      Generally, when this

Court consolidates appeals, we direct that the matters are to be argued and

briefed as one.        That is, we require appellants in consolidated cases to

present a single principal brief that complies with the Rules of Appellate

Procedure.      Nothing in the rules of procedure can be interpreted as

supporting Appellant’s suggestion that an appellant with consolidated cases

is entitled to a relaxed word limit, much less a twofold increase in the length

of the principal brief.      If the Supreme Court intended for Rule 2135 to

accommodate appellants in consolidated appeals similar to the exception

that it carved for parties in cross appeals, Rule 2135 would express it. As

the rule does not identify an exception for consolidated appeals, Appellant’s

argument that consolidation compels the expanded 28,000-word limit is

unpersuasive.




                                       - 11 -
J-S39015-15



      Additionally, even if we were to find Appellant’s position convincing,

which we do not, we would nevertheless be constrained to recognize that

Appellant specifically requested that this Court consolidate his sequentially

listed appeals.   Thus, assuming arguendo that Appellant had a legitimate

argument, he could easily have avoided the instant predicament simply by

declining to request consolidation at the onset.

      Moreover, we observe that Appellant’s prolix brief is unwarranted

because the underlying landlord-tenant action should not have spawned two

lawsuits in the first place, and Appellant is solely responsible for the current

procedural posture. The lawsuits involve common questions of law and fact

that arose from a single landlord-tenant dispute stemming from Appellant’s

eviction for the nonpayment of rent. While an attentive attorney would have

filed a single lawsuit against all defendants at the start, Appellant initially

sued Cloverly’s agents, Post and Attorney Wasser, and only subsequently

sought to add Cloverly to that complaint.      Indeed, in resolving Appellant’s

earlier appeal, we directed him to file an amended complaint on remand

that, inter alia, added Cloverly as a defendant to the underlying civil suit he

filed against Post and Attorney Wasser.       See Pierre, supra (unpublished

memorandum at 11-12).        However, Appellant failed to comply with our

instructions due to the fact that, while that appeal was pending before this

Court, Appellant prematurely initiated a separate lawsuit against Cloverly




                                     - 12 -
J-S39015-15



on February 16, 2012. Fortunately, on September 26, 2013, the trial court

consolidated the overlapping actions for trial.

         Thereafter, Appellant filed two notices of appeal from the judgment

entered on the jury verdict and requested the matters be consolidated for

argument. He now invokes that consolidation as a basis to exceed the word

limit.    As this case should never have been bifurcated in the first place,

Appellant cannot demonstrate that Rule 2135 impedes his ability to argue

both aspects of these consolidated appeals without the inflated allowance

that he requests. No relief is due.

         In sum, Appellant flagrantly disregarded the Rule 2135 word limit and

its procedure to certify compliance. We admonish Appellant for his defiance

and deny his application for leave to substitute the proposed certificate of

compliance.      However, since the violation of Pa.R.A.P. 2135 was not so

defective so as to preclude effective appellate review, we decline to dismiss

the brief or quash the consolidated appeal.       See In re Estate of Glover,

669 A.2d 1011, 1017 (n.1) (Pa.Super. 1996) (“While we agree that the brief,

which contains 69 pages, does violate the page limitation of Pa.R.A.P. 2135,

. . . [s]ince the brief is not so defective as to preclude effective appellate

review, we will not quash the instant appeal.”). Although we address all of

the arguments advanced in Appellant’s seemingly interminable brief, we

stress that his profound prolixity is wholly ineffectual.

         Appellant presents the following issues for our review:

                                       - 13 -
J-S39015-15



      1.    Did the trial court judge err in denying Appellant’s motion
      for a directed verdict on his claims for tortious interference with
      contract and violation of the UTPCPL?

      2.    Did the trial judge abuse her discretion by denying
      Appellant’s motion for a mistrial because she removed two jurors
      outside his presence?

      3.    Did the trial judge err by denying Appellant’s motion for
      judgment notwithstanding the verdict regarding his claims for
      tortious interference with contract and violations of the UTPCPL?

      4.   Did the trial judge err by denying Appellant’s motion for a
      new trial because the jury’s verdict was so contrary to the
      weight of the evidence as to shock one’s sense of justice?

      5.  Did the trial judge err by failing to charge the jury as to
      compensatory and punitive damages?

Appellant’s brief at 2-3.

      Appellant’s brief is noncompliant with the Pa.R.A.P. 2119 requirement

that the “argument shall be divided into as many parts as there are

questions to be argued[.]” Pa.R.A.P. 2119(a).        Rather than presenting

concise arguments consistent with the five questions that he presented for

our review, Appellant combined his first, third, and aspects of his fourth

issue under the heading “Judgment As Matter Of Law.” Appellant’s brief at

16. He followed that argument with a discussion under the heading “New

Trial,” id. at 30, wherein he repeats the weight-of-the-evidence arguments

presented in his first argument, assails the jury’s award of damages, and

challenges the trial court’s decision to excuse two jurors in his absence.

Finally, under the heading “Jury Instructions,” Appellant contests the trial



                                    - 14 -
J-S39015-15



court’s jury instruction regarding compensatory and punitive damages. Id.

at 42. We address the arguments as they appear in Appellant’s brief.

      Appellant first argues that the trial court erred in denying his motion

for directed verdict on his claims regarding tortious interference with a

contract and the alleged violation of the consumer protection law.           He

asserts that the evidence he adduced during trial supported a prima facie

case for both of the claims. For the following reasons, no relief is due.

      Our standard of review with respect to the denial of a directed verdict

is the same as a motion for J.N.O.V. Faherty v. Gracias, 874 A.2d 1239,

1245-46 (Pa.Super. 2005). We will only reverse the lower court when we

find an abuse of discretion or an error of law that controlled the outcome of

the case. Id. at 1246.

      The trial judge, however, may only grant a directed verdict
      motion where the facts are clear and there is no room for doubt.
      In so determining, the trial court “must consider the facts in the
      light most favorable to the nonmoving party and must accept as
      true all evidence which supports that party's contention and
      reject all adverse testimony.

Id. at 1247.

      In order to prevail on a claim for tortious interference with contract, it

is necessary to show: 1) a contract; 2) purposeful action taken by a third

party to interfere with the contract; 3) an absence of justification for the

action taken; and 4) actual damages sustained by the plaintiff as a result.

Walnut Street Associates, Inc., v. Brokerage Concepts, Inc., 982 A.2d



                                     - 15 -
J-S39015-15



94 (Pa.Super. 2009). It is for the jury to decide upon the credibility of the

witness testimony if only oral evidence of a disputed fact is presented.

Heffernan v. Rosser, 215 A.2d 655 (Pa. 1966).

      Appellant’s claim for the directed verdict for tortious interference relies

primarily on the actions of Attorney Wasser in signing and filing the writ of

possession that was granted to Cloverly on November 21, 2008. The writ

was executed approximately two weeks later, after Appellant had already

submitted money orders for rental payments for December 2008 and

January 2009. Appellant argues that, because Attorney Wasser continued to

proceed with his eviction on December 8, 2008, after he had submitted

payment to Post for December and January, she tortiously interfered with

the new rental contract that the motions court found to have existed as a

matter of law between Appellant and Cloverly for the month of December.

Thus, Appellant argues that he was entitled to have the trial court direct the

jury to enter a verdict in his favor and against Attorney Wasser for tortious

interference with a contract.

      In rejecting Appellant’s request, the trial court reasoned that, as

Cloverly’s attorney, Ms. Wasser was an agent for Cloverly during the eviction

proceedings, rather than a third party—an essential element of the claim.

Therefore, she could not be held liable for tortious interference with the

contract.   In order to circumvent the trial court’s reasoning, Appellant

asserts that, since Attorney Wasser’s actions violated the Landlord Tenant

                                     - 16 -
J-S39015-15



Act, her missteps were tantamount to illegal conduct that was inescapably

outside the scope of her role as Clover’s agent.          Appellant posits that the

trial court, rather than the jury, should have decided whether Attorney

Wasser’s conduct constituted a tortious interference with contract.              See

Appellant’s brief at 23. We disagree.

      Preliminarily, we reject Appellant’s attempt to equate a violation of the

Landlord Tenant Act with the commission of a criminal offense.                As the

Landlord Tenant Act is not a criminal statute, it provides for civil remedies.

It is beyond cavil that “[a]n admitted agent is presumed to be acting within

the scope of his authority where the act is legal and the third party has no

notice of the limitations on the agent's authority.” Bolus v. United Penn

Bank, 525 A.2d 1215 (Pa.Super. 1987).                  Thus, civil liability for any

transgressions that Attorney Wasser committed as Cloverly’s agent during

the admittedly improper eviction proceedings were attributed appropriately

to Cloverly as the principal.        Appellant’s attempted analogy is legally

erroneous.

      Furthermore, the lower court explained that it denied Appellant’s

motion for a directed verdict on this claim, in part, because all of the

evidence Appellant presented at trial in support of his position was oral

testimony    that   required   the   fact   finder’s    credibility   determinations.

Therefore, the issue was within the province of the jury, rather than the trial




                                      - 17 -
J-S39015-15



court, to decide.   As the trial court’s rationale is consistent with our High

Court’s rationale in Heffernan, supra, we will not disturb it.

      Next, we address Appellant’s claim that he was entitled to a directed

verdict on the issue of the alleged consumer protection violations. Appellant

accuses Coverley of “deceptive conduct” as a result of the fact that Cloverly

had received his payments for December and January, yet still proceeded

with the eviction before the end of his December rental term.        He further

states that Cloverly breached the implied warranty of habitability attached to

his residential contract for those months due to oral evidence which he

asserts evidences an infestation of cockroaches and rodent vermin in his

former apartment.

      In denying Appellant’s motion for a directed verdict, the trial court

reasoned that, since the evidence Appellant relied upon to establish the

consumer protection claim and application of the implied warranty of

habitability was entirely oral testimony, the claims had to be submitted to

the jury as the ultimate arbiter of fact.     As noted, supra, the trial court’s

rationale is consistent with established case law.     See Heffernan, supra.

Moreover, Appellees’ witness, Yvette Stewart, contradicted Appellant’s

allegations that the apartment was infested with vermin while Appellant lived

there.   Ms. Stewart testified that the infestation had occurred only after

Appellant was evicted and failed to remove all of his possessions. Thus, the

credibility of this claim was the jury’s issue to determine.

                                     - 18 -
J-S39015-15



      The third argument Appellant presents under the heading “Judgment

As a Matter of Law” goes to the sufficiency of the evidence presented at trial.

He asserts that the trial judge erred by failing to grant his post-trial motion

for J.N.O.V.    He contends that the evidence was such that “no two

reasonable minds” could disagree that the jury should have found for

Appellant on all counts. “[A] judgment n.o.v. should only be entered in a

clear case and any doubts must be resolved in favor of the verdict winner.”

Moure v. Raechule, 604 A.2d 1003, 1007 (Pa. 1992) (citation omitted). In

order to prevail on a J.N.O.V. claim, the moving party must prove that they

are either entitled to judgment as a matter of law, or that the evidence was

such that no two reasonable minds could have disagreed that the verdict

should have been rendered in the movant’s favor. Id. Instantly, Appellant

bases his argument that the denial of his motion for J.N.O.V. was in error

almost entirely on testimony adduced from Attorney Wasser at trial.

      Herein, inconsistencies can be gleaned from testimony both parties

presented during the course of the trial. As the ultimate arbiter of fact, the

jury made credibility determinations in Appellees’ favor and against

Appellant. The evidence was not so unreliable or contradictory as to render

verdict thereon pure conjecture. As a result, we find that the trial court did

not abuse its discretion by denying Appellant’s J.N.O.V. motion. See Brown

v. Trinidad, 111 A.3d 765 (Pa.Super. 2015) (“If any basis exists upon




                                    - 19 -
J-S39015-15



which the court could have properly made its award, then we must affirm

the trial court's denial of the motion for J.N.O.V.”).

      Next, we address the issues that Appellant asserted under the heading

“New Trial.”    Appellant’s brief at 30-42.     Appellant presents a litany of

allegations that the jury verdict was against the weight of the evidence. His

claims range from reiterations of his foregoing challenges relating to tortious

interference and violations of the consumer protection law to complaints that

the damage awards for Cloverly’s breach of contract and violation of the

Landlord Tenant Act should be set aside as insufficient.       Essentially, he

argues that defense verdicts and the paltry damage awards totaling $ 615,

all “shock one’s sense of justice and require another opportunity for justice

to prevail.” Appellant’s brief at 36. Thus, he demands a new trial.

      Appellant levels several challenges to various aspects of the trial

court’s determinations.    We address these issues in the order they are

argued, and for the reasons explained below, deny relief. As it relates to the

weight of the evidence regarding his alleged compensatory damages for

Cloverly’s breach of contract, Appellant insists that he is entitled to the

replacement value as a measure of damages for the clothing and personal

property that he failed to remove from the apartment following his eviction.

We disagree.

      This Court previously held that Appellant’s claims to recover damages

for his lost personal property sound in conversion rather than contract and

                                      - 20 -
J-S39015-15



that the two-year statute of limitations for conversion had expired when

Appellant sought leave to amend his complaint for those damages. Pierre,

supra (unpublished memorandum at 9-10, 11-12 (“On remand, Pierre may

file the amended complaint as attached to his motion for leave to amend,

but with all proposed claims sounding in fraud, negligence, conversion, and

wrongful retention of personal property under the Landlord Tenant Act

excised from.”) As our prior ruling is the law of the case, we are bound by

it.   See George v. Ellis, 911 A.2d 121, 125 (Pa.Super. 2006) (quoting

Commonwealth v. Viglione, 842 A.2d 454, 461–62 (Pa.Super. 2004))

(“Among the related but distinct rules which make up the law of the case

doctrine [is] that: . . . (2) upon a second appeal, an appellate court may not

alter the resolution of a legal question previously decided by the same

appellate court[.]”). Thus, Appellant’s instant claim fails.

       Appellant next asserts that the weight of the evidence did not support

the defense verdict for tortious interference. Again, he claims that, through

its agent, Attorney Wasser, Cloverly deceived him by accepting rents for

November and December 2008 through Post and remained silent about the

payment until his eviction three weeks later. As we addressed this issue in

rejecting Appellant’s arguments in favor of a directed verdict, we do not

revisit the merits of Appellant’s complaint. However, we highlight that, since

the jury expressly determined that Attorney Wasser was acting as Cloverly’s

agent during the relevant period, she could not be deemed a third party who

                                     - 21 -
J-S39015-15



tortiously interfered with the November–December 2008 contract.            Thus,

Appellant’s tortious interference claim is wholly unfounded. Moreover, while

the trial court acknowledged that Cloverly’s acceptance and failure to return

part of the December rent after the eviction constituted a breach of contract

and a violation of the Landlord Tenant Act, the jury awarded Appellant the

damages that it felt were appropriate for those claims, $615. As the jury’s

award of compensatory damages returned Appellant to where he was prior

to Cloverly’s breach of the November–December 2008 contract, i.e., the

prorated return of the monthly rental payments Appellant submitted prior to

the eviction, he is not entitled to additional damages stemming from the

same breach under the guise of a tortious interference claim.

       In a related argument, Appellant assails the compensatory damages

totaling $615 for the breach of contract and violation of the Landlord-Tenant

Act.   He alleges that this award was so insignificant in comparison to the

injuries which he was suing on as to “shock one’s sense of justice.”

       Our standard of review of claims involving damage awards is well

settled.

       The general rule in this Commonwealth is that the plaintiff bears
       the burden of proof as to damages. The determination of
       damages is a factual question to be decided by the fact-finder.
       The fact-finder must assess the testimony, by weighing the
       evidence and determining its credibility, and by accepting or
       rejecting the estimates of the damages given by the witnesses.
       Although the fact-finder may not render a verdict based on sheer
       conjecture or guesswork, it may use a measure of speculation in
       estimating damages. The fact-finder may make a just and

                                    - 22 -
J-S39015-15



      reasonable estimate of the damage based on relevant data, and
      in such circumstances may act on probable, inferential, as well
      as direct and positive proof.

Judge Technical Services, Inc. v. Clancy, 813 A.2d 879, 885 (Pa. Super.

2002) (citation omitted).

      Having already disposed of Appellant’s misdirected claim that the

compensatory damages award should account for the replacement value of

the personal property that he abandoned during the eviction process, we

observe that Appellant does not advance any other cogent argument

explaining how the $615 award was against the weight of the evidence. The

only other relevant position that we glean from Appellant’s rambling

assertions centers on the fact that the compensatory damage award was

less than one month’s rent.      However, mindful that Appellant remained in

possession of the apartment through November 2008 and that the eviction

occurred after the first week of December, the award reflected a prorated

return of the balance of his rental payment.        Thus, we sustain the trial

court’s   determination   that   Appellant’s   damage-related   weight   of   the

evidence claim fails.

      Appellant next asserts that a new trial is necessary to remedy the trial

court’s failure to present to the jury whether he was entitled to treble

damages under the consumer protection law.           Appellant relies upon our

holding in Wallace v. Pastore, 742 A.2d 1090, 1092 (Pa.Super. 1999), for

the principle that a violation of the Landlord Tenant Act which constitutes an

                                      - 23 -
J-S39015-15



“unfair trade practice” could also warrant treble damages under the

consumer protection law. In Wallace, we affirmed the trial court’s award of

treble damages in the amount of $1,800 under the consumer protection law

after a landlord improperly withheld his former tenants’ $600 security

deposit. We rejected the landlord’s contention that the consumer protection

law did not apply in that case.     The Wallace Court reasoned that the

landlord had engaged in a deceptive business practice by misrepresenting

the extent of property damage that he alleged the tenants caused to the

apartment and that his misrepresentation was actionable under § 201-

2(4)(xv) of the consumer protection law.

     Unfortunately for Appellant, our holding in Wallace is inapplicable.

Stated plainly, Appellant’s positon ignores the jury’s express finding that

neither Cloverly, Post, nor Attorney Wasser violated the consumer protection

law. See Special Verdict Questionnaire, 12/4/13, ¶7. Thus, no damages are

warranted under that statute.     Moreover, although Cloverly violated the

Landlord Tenant Act by mistakenly executing the writ of possession after its

agent accepted two months rental payments for the premises, the facts of

this case did not involve deceptive business practices, misrepresentation,

outrageous conduct, or a self-help eviction where the landlord converted a

tenant’s property to a satisfy an alleged delinquent debt.     Cf. Wallace,

supra and Pikunse v. Kopchinski, 631 A.2d 1049 (Pa.Super. 1993) (“in

retaliation for appellee's failure to pay rent, appellants deliberately threw

                                   - 24 -
J-S39015-15



away items, such as furniture and appliances, which were clearly needed by

appellee for everyday living.”).    Therefore, Wallace has no application

herein.

      The second component of Appellant’s argument in favor of a new trial

concerns the trial court’s removal of two jurors for cause on the day

Appellant was absent from court.       Appellant argues that the trial court

abused its discretion by denying his motion for a mistrial on this issue. He

also contends that the trial court erred by failing to state the reasons for

their removal on the record. Appellant bases his argument on the standard

for juror removal by trial courts that our Supreme Court recently clarified in

Bruckshaw v. Frankford Hospital, 58 A.3d 102, 113 (Pa. 2012).              The

Bruckshaw Court concluded, “We therefore hold that the removal of a juror

can only be done by a trial court, on the record, in open court, with notice to

the parties, for cause.” Id.

      We do not address the merits of Appellant’s claims regarding the

discharge of two jurors and the alleged violation of Bruckshaw because

Appellant failed to timely and specifically object to the reduction until two

days after the court advised him of the change.       The following facts are

relevant to the waiver of Appellant’s claim. Appellant was absent from court

on November 27, 2013, the day before Thanksgiving.              Although this

landlord-tenant dispute should have been decided prior to Thanksgiving, the

litigation had proceeded at a snail’s pace and that date was only the third

                                    - 25 -
J-S39015-15



day of what turned out to be five-day trial. Due to Appellant’s absence on

November 27, 2013, the trial court suspended testimony and excused the

jurors for the holiday weekend. Prior to adjourning for the holiday, however,

the trial court excused one juror after discovering that the juror had suffered

a seizure and another juror so that he could attend a mandatory business

meeting the following week. N.T., 12/04/13, at 17-18. The latter juror had

not disclosed the previously scheduled work obligation during voir dire

because he was informed that the case would be concluded prior to

Thanksgiving.   Id. at 17.   Testimony resumed on December 2, 2013, at

which point, the trial court informed Appellant of the reduction in the

number of jurors. N.T., 12/02/13, at 12. Appellant failed to object to their

dismissal at that time, and, in fact, did not question the number of jurors or

move for a mistrial based on the argument that their removal was improper.

Those objections were not leveled until the last day of trial, two days later.

N.T., 12/04/13, at 17-18. Under these facts, this issue is waived. “In order

to preserve an issue for appellate review, a party must make a timely and

specific objection at the appropriate stage of the proceedings before the trial

court.” Hong v. Pelagatti, 765 A.2d 1117, 1123 (Pa.Super. 2000).

      Assuming, arguendo, that the issue was preserved, it fails on the

merits.   Contrary to the factual scenario in Bruckshaw, where the trial

court neglected to inform the parties that a juror who sat through the entire

trial had been replaced immediately prior to deliberations, in the present

                                    - 26 -
J-S39015-15



case, the trial court advised the parties in open court that two jurors had

been excused and that the case would proceed with seven.            Thus, the

concern highlighted in Bruckshaw, i.e., the potential for a surreptitious

removal of a juror, is not implicated herein.      Thus, even if Appellant had

leveled timely objections to the removal of two jurors or proceeding with a

panel of seven jurors, which he did not, his claim fails.

       Finally, Appellant contends that the trial judge erred by failing to

charge the jury as to punitive and compensatory damages. 8               These

assertions rehash claims that we addressed supra.             First, Appellant

complains that the trial court failed to advise the jury to consider as a

component of Appellant’s compensatory damages his cost to replace the

personal property he abandoned during the eviction process.             Again,

Appellant fervently asserts that he was entitled to his recovery cost, and he

once more ignores the dispositive fact that this assertion, i.e., that Cloverly

appropriated his personal property, sounds in conversion, a claim that this

Court previously determined was barred by the statute of limitations.

____________________________________________


8
   Ostensibly as components of his challenge to the trial court’s jury
instructions on damages, Appellant presents extensive argument concerning
the trial court’s alleged bias toward Appellees, judicial misconduct, and
improper advocacy of Appellees’ positions. However, since, at best, these
claims are tangentially related to the propriety of the trial court’s jury
instructions, and because Appellant failed to suggest these arguments in his
statement of questions presented on appeal, we do not address the
disjointed assertions herein.



                                          - 27 -
J-S39015-15



Pierre, supra, (unpublished memorandum at 9-10). As the Appellant was

estopped from re-litigating the conversion/wrongful-retention-of-property

claim, the trial court did not err in failing to instruct the jury to consider

Appellant’s replacement costs in calculating his damages for Cloverly’s

breach of contract and violation of the Landlord Tenant Act.

      The second aspect of Appellant’s challenge relates to the trial court’s

refusal to instruct the jury as to punitive damages. Our High Court outlined

the relevant law as follows:

      This Court has adopted Section 908(2) of the Restatement
      (Second) of Torts regarding the imposition of punitive damages.
      That provision permits punitive damages for conduct that is
      ‘outrageous because of the defendant's evil motives or his
      reckless indifference to the rights of others.’ Restatement
      (Second) of Torts § 908(2) (1977). A court may award punitive
      damages only if the conduct was malicious, wanton, reckless,
      willful, or oppressive. The proper focus is on ‘the act itself
      together with all the circumstances including the motive of the
      wrongdoer and the relations between the parties.

Rizzo v. Haines, 555 A.2d 58, 69 (Pa. 1989) (internal citation omitted).

      It is unclear from Appellant’s brief precisely what conduct he purports

to predicate his claim to punitive damages.     To the extent that Appellant

invokes Attorney Wasser’s execution of the writ for possession after a

different Cloverly agent, Post, had accepted two months of future rental

payments, we find no basis to disturb the court’s determination that, “[t]he

evidence in the present case did not rise to the level of intentional, willful,

wanton or reckless conduct.”        Trial Court Opinion, 12/30/14, at 13.



                                    - 28 -
J-S39015-15



Furthermore, to the extent that Appellant invokes our holding in Pikunse,

supra for support of his claim, his reliance upon that case is misplaced in

light of the procedural posture of the instant matter. In relevant part, the

Pikunse Court upheld the trial court's award of $7,500 in punitive damages

for conversion after a landlord executed a self-help eviction, seized the

tenant’s personal property, and eventually disposed of it. In contrast to the

factual scenario in Pikunse, the case at bar did not involve distraint or a

self-help eviction. While Cloverly’s actions violated the Landlord Tenant Act,

the violation was the result of a procedural misstep due to a lack of

communications among Cloverly’s agents rather than any conduct that was

designed to be malicious, wanton, reckless, willful, or oppressive. Thus, an

instruction on punitive damages was not warranted under Rizzo, supra.

Moreover, as noted supra, to the extent that Appellant attempts to invoke

the loss of his personal property as the basis for punitive damages, the crux

of that claim is barred by the statute of limitations. Hence, it too must fail.

      In conclusion, Appellant’s claims fail on all counts.         First, since

Appellant failed to object to the removal of two jurors when he was first

informed of the change, that claim is waived. Next, the argument in favor of

entering directed verdicts on tortious interference with contract and the

alleged violations of the consumer protection law presupposes both the

existence of a third-party relationship between Attorney Wasser and

Cloverly, which was disputed at trial, and that Appellant’s oral testimony

                                     - 29 -
J-S39015-15



concerning Appellees’ “deceptive conduct” as well as the alleged breach of

the implied warranty of habitability was uncontroverted, which it was not.

Additionally, Appellant failed to demonstrate that the trial court abused its

discretion in denying either Appellant’s claims regarding the weight of the

evidence or his motion for J.N.O.V. Likewise, Appellant’s claim that the trial

court erred in declining to instruct the jury on the issues of compensatory

and punitive damages is patently meritless.

      Application to substitute Rule 2135(d) certificate of compliance denied.

Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2015




                                    - 30 -